Citation Nr: 0739824	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  07-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed pes planus 
of the left foot.  

2.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbar spine at multiple 
levels with grade I spondylolisthesis at L5-S1, to include as 
secondary to the service-connected pes plano-valgus of the 
right foot.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in August 2007.  

Pursuant to a September 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  





REMAND

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, such as the Social 
Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  

In this regard, in October 2000 the RO received a copy of the 
veteran's notice of award of SSA disability benefits.  Thus, 
SSA may have medical records that would bear on the veteran's 
current appeal.  38 C.F.R. § 3.159(c)(2).  

The Board also notes that the record indicates that the 
veteran had been treated and received "Worker's" 
compensation for a back disability suffered in 1994.  The RO 
should attempt to obtain all pertinent records associated 
with his "Worker's" compensation benefit and include such 
records in the claims file.  

Finally, the Board notes that, in the September 2006 VA 
examination, the veteran was diagnosed with pes planus.  
However, the examiner failed to offer an opinion as to the 
likely etiology of this diagnosed condition.  

In his August 2007 hearing, the veteran testified that he had 
problems with both feet in service.  In this regard, the 
Board notes the April 1978 Record of Proceedings of the 
Physical Evaluation Board which indicated that the veteran's 
left foot was flat but otherwise not so deformed.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.   

Given the veteran's hearing testimony of problems with both 
feet in service, noted findings of the April 1978 Record of 
Proceedings of the Physical Evaluation Board which showed the 
veteran's left foot was flat, and the current diagnosis of 
pes planus, the Board finds that a more contemporaneous VA 
examination with an opinion as to the etiology of his claimed 
pes planus of the left foot is necessary. See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
received by him for his claimed back and 
left foot disorders since service.  This 
should include copies of the records 
dealing with any back medical care and 
State benefits received for a work injury 
suffered in 1994.  After securing the 
necessary address and release 
information, the records of any indicated 
medical treatment should be requested.  
All records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

2.  The RO should request all records of 
treatment of the veteran corresponding to 
his SSA disability benefits application.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
pes planus of the left foot.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the entire claims 
file, and the clinical findings of the 
examination, the examiner should opine as 
to whether the veteran's currently 
diagnosed pes planus of the left foot at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
clinical onset during his period of 
active service.  A complete rationale, to 
include discussion of the findings of the 
April 1978 Record of Proceedings of the 
Physical Evaluation Board, should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for pes planus of the 
left foot and degenerative disc disease 
of the lumbar spine should be 
readjudicated in light of all of the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



